FAIRFAX News Release TSX Stock Symbol:(FFH and FFH.U) TORONTO, December 20, 2013 FAIRFAX ANNOUNCES ACQUISITION OF SHARES OF REITMANS Fairfax Financial Holdings Limited (“Fairfax”) (TSX: FFH and FFH.U) announced today that it has acquired, through its subsidiaries, 2,000,000 Class A non-voting shares (“Class A Shares”), representing 3.9% of the outstanding Class A Shares of Reitmans (Canada) Limited (“Reitmans”), bringing its total holdings in the company to 7,066,100 Class A Shares or approximately 13.8% of the total Class A Shares outstanding.The shares were purchased through the facilities of the Toronto Stock Exchange at a price of $6.35 per Class A Share for investment purposes.Fairfax continually reviews its investment alternatives and may purchase additional shares of Reitmans from time to time in accordance with applicable laws. Fairfax Financial Holdings Limited is a financial services holding company which, through its subsidiaries, is engaged in property and casualty insurance and reinsurance and investment management. -30- For further information contact: John Varnell, Vice President, Corporate Development, at (416) 367-4941
